COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION


 Cause Number:              01-17-00394
 Trial Court Cause
 Number:                    2010-34811
 Style:                     Stephanie Zoanni, Appellant v. Lemuel David Hogan, Appellee


 Date motion filed*:        October 28, 2019
 Type of motion:            Motion for extension of time to file motion for rehearing
 Party filing motion:       Appellant
 Document to be filed:      motion for rehearing

Is appeal accelerated? No

 If motion to extend time:
          Original due date:                            August 16, 2019
          Number of previous extensions granted:        2
          Date Requested:                               November 7, 2019

Ordered that motion is:

                   Granted
                   If document is to be filed, document due: November 7, 2019
Absent extraordinary circumstances, the Court will not grant additional motions to extend time.




Judge's signature: /s/ Gordon Goodman
                       Acting individually

Panel consists of Justices Keyes, Goodman, and Landau.

Date: October 31, 2019